PER CURIAM.
Upon a review of the record on appeal and after due consideration of the briefs we are of the opinion that no reversible error has been demonstrated. In particular, allowing the State to cross-examine a witness for the defendant with respect to criminal charges pending against that witness was at the most harmless error under the particular circumstances of this case. See Dennis v. State, Fla.App.1968, 214 So.2d 661; Herzig v. State, Fla.App.1968, 213 So.2d 900; Morrell v. State, Fla.App.1974, 297 So.2d 579; cf. State v. Ramos, 1972, 108 Ariz. 36, 492 P.2d 697.
Affirmed.
WALDEN, C. J., and MAGER, J., concur.
DOWNEY, J., dissents, with opinion.